UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 8, IR BIOSCIENCES HOLDINGS, INC. (Exact name of registrant specified in charter) Delaware 033-05384 13-3301899 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8767 E. Via de Ventura, Suite190, Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) (480) 922-3926 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Table of Contents Items in Form 8-K Page Facing Page 1 Item 7.01 Regulation FD Disclosure 3 Item 9.01 Financial Statements and Exhibits 3 Signatures 4 Exhibit Index 5 2 Table of Contents ITEM 7.01REGULATION FD DISCLOSURE On April 8, 2008, IR BioSciences Holdings, Inc., a Delaware corporation (the “Company”), issued a letter to shareholders. The letter provides information related to the development of the Company’s business and an explanation of its scientific work.
